DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a drawer frame . . . is configured to be inserted into and drawn out form” appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.  (CN 110004669; cited by Applicant).
Regarding claims 1-4, 9, and 11-18, Chen discloses a drawer of a clothes treating machine, the drawer comprising: a drawer frame that extends in a lengthwise direction and is configured to be inserted into and drawn out form a housing of the clothes treating machine (13, 131, 1301, 1302, 1311, 13021; machine translation paragraph 70); and a storage container that is configured to be inserted into the drawer frame and to accommodate a clothes treatment agent therein (21), wherein the storage container comprises a check valve that protrudes from a first side of the storage container (22), the check valve being configured to selectively allow the clothes treatment agent to be discharged from the storage container (22; machine translation, paragraphs 63, 66, 79), and wherein the drawer frame comprises: a rear end portion configured to accommodate at least a portion of the check valve therein, and a partition member disposed at the rear end portion and configured to restrict movement of the check valve in an up and down direction (rear portion of 1301; note element 131); wherein the rear end portion defines an opening that configured to accommodate at least the portion of the check valve (opening under 1301, 131), and wherein the partition member is disposed above the opening (1301, 131); wherein the partition member extends in a widthwise direction of the drawer frame (see 1301, 131); wherein the drawer frame comprises a first outer wall and a second outer wall that are spaced apart from each other in a widthwise direction of the drawer frame (outer edges of 1301/131), and wherein the partition member extends from a first end portion of the first outer wall toward a second end portion of the second outer wall (131); wherein the storage container comprises: a storage body portion configured to accommodate the clothes treatment agent therein (21); and a storage cover portion configured to cover the storage body portion (top of 21), and wherein the storage cover portion defines a through hole at a position adjacent to a second side of the storage container opposite to the first side of the storage container, the through hole being configured to communicate with both of an inside of the storage body portion and an outside of the storage body portion (214; note that 214 is broadly and reasonably adjacent the opposite side); wherein the second side of the storage container is configured to, based on the storage container being detached from the drawer frame, be detached from the drawer frame before the first side of the storage container is detached from the drawer frame (Figures 1, 5, 6: see 1302, 13021; paragraphs 75, 76); wherein the storage container is configured to be inserted into the drawer frame based on the check valve being inserted into the drawer frame (Figures 1, 3, 5, 6: see 21, 22, 1301, 1302, 13021; paragraphs 75, 76); wherein the storage container is configured to be inserted into the drawer frame based on the second side of the storage container being inserted into the drawer frame after the first side of the storage container is inserted into the drawer frame (Figures 1, 5, 6: see 21, 1302, 13021; paragraphs 75, 76); wherein the drawer frame comprises an inner wall that defines an inner space positioned inward relative to the storage container (inner portion of 1301 to 1311), wherein the storage cover portion is configured to cover an upper surface of the inner wall based on the storage container being inserted into the drawer frame (see top of 21), and wherein the storage container is configured to be detached from the drawer frame based on the storage cover portion being gripped and moved away from the upper surface of the inner wall (Figures 1, 5, 6: see 21, 1302, 13021; paragraphs 75, 76; note that gripping and moving the element 21 is considered to be intended use and capable of being met by the prior art); wherein the storage cover portion comprises a detachment/attachment protrusion that protrudes toward the inner wall and is configured to cover at least a portion of the upper surface of the inner wall (212); and wherein the storage cover portion comprises a detachment/attachment protrusion configured to face the front side of the storage container and to be gripped to separate the storage container from the drawer frame (Figure 3: see upper protrusion at 2101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 110004669; cited by Applicant) in view of Channal et al.  (US 2019/0368108).
Regarding claims 6-7, Chen is relied upon as above, but does not expressly disclose wherein the storage container comprises a sensor that protrudes from the first side of the storage container and that is configured to sense an amount of the clothes treatment agent accommodated in the storage container; or wherein the sensor is located above and spaced apart from the check valve.
Channal discloses a bulk dispensing assembly including a bulk tank (Figure 13: 300) having a liquid level sensor at least partially positioned in or disposed within an interior volume of the bulk tank (350).  The liquid level sensor (350) may be any suitable type of sensor capable of sensing the liquid level (LL; paragraph 56) and is shown in an embodiment as partially protruding from a rear, upper portion of the bulk tank (Figures 6, 13).
Because it is known in the art to have provide a protruding liquid level sensor, and the results of the modification would be predictable, namely, providing a known means of sensing the level of treatment agent in the container, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the storage container comprises a sensor that protrudes from the first side of the storage container and that is configured to sense an amount of the clothes treatment agent accommodated in the storage container; and wherein the sensor is located above and spaced apart from the check valve.

Allowable Subject Matter
Claim 5, 8, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, a drawer of a clothes treating machine as recited by any of the following claim combinations: claims 1, 4, and 5; claims 1, 2, 6, and 8; claims 1, 9, and 10; and claims 16, 18, and 19.  Regarding claim 5, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Chen et al.  (CN 110004669), to further include the claimed rear wall and partition members.  Regarding claim 8, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Chen et al.  (CN 110004669), to further include the claimed sensor, sensor opening, check valve, and partition member configuration.  Regarding claim 10, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Chen et al.  (CN 110004669), to further include the claimed storage container and drawer frame configuration.  Regarding claim 19, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Chen et al.  (CN 110004669), to further include the claimed configuration of the storage container, drawer frame, rear end portion, and sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711